McKAY, Circuit Judge,
concurring in part, dissenting in part:
I concur in the opinion of the court on all issues except one. I disagree with its conclusion that there was sufficient factual evidence to support the jury’s determination that Ford Motor Credit Company was not subject to the Automobile Dealer Franchise Act under the circumstances of this *113case. The Act covers automobile manufacturers, assemblers and any other entity “which acts for and is under the control of such manufacturer or assembler in connection with the distribution of said automotive vehicles.” 15 U.S.C. § 1221 (1976). First, in light of the broad remedial purposes of the Act, it is my view that the element of “control" is conclusively established by the showing that Ford Credit is a wholly owned subsidiary of Ford Motor. Second, with the facts presented in this case, Ford Credit’s involvement is shown to be exclusively for the purpose of facilitating the distribution of automobiles manufactured by its parent manufacturer and assembler. I do not believe there was any evidence to support a contrary determination by the jury with or without proper instructions.